Citation Nr: 1513771	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  12-35 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for hypertension.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel







INTRODUCTION

The Veteran had active duty service in the United States Marine Corps from August 1966 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2011 and July 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDING OF FACT

The Veteran's service-connected hypertension has a history of diastolic pressure predominantly 100 or more with the need for continuous medication for control; however, it has not been productive of diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.


CONCLUSION OF LAW

The criteria for an increased initial disability rating of 10 percent, but no greater, for the Veteran's service-connected hypertension are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.31, 4.104, Diagnostic Code 7101 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

For the hypertension initial rating issue on appeal, the VCAA applies.  VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of this duty, the Veteran should be advised of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  The duty to notify for the hypertension issue was satisfied by a VCAA letter sent to the Veteran dated in November 2006.  Moreover, the hypertension issue was last adjudicated by the RO in an August 2014 rating decision on Virtual VA, such that any timing error was cured by a latter readjudication.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Moreover, the November 2006 VCAA notice letter advised the Veteran of the additional notice requirements for increased rating claims.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The outcome of the Vazquez-Flores holdings is that VCAA notice for an increased rating claim does not have to be individually tailored or specific to each Veteran's particular facts, but rather only a generic notice is required.  The November 2006 VCAA letter, in particular, was fully sufficient.  

In any event, the increased rating issue for hypertension arises from disagreement with the initial evaluation following the grant of service connection in an August 2011 rating decision.  Both the U.S. Court of Appeals for Veterans Claims (Court) and the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) have held that, once service connection is granted, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  See also VAOPGCPREC 8-2003 (December 22, 2003).  

Thus, the Veteran has received all required notice in this case for the increased initial rating issue, such that there is no error in the content or timing of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  In the present case, there has not been an allegation of any error in the VCAA notice provided to the Veteran.  

With respect to the duty to assist, the RO has obtained the Veteran's service treatment records (STRs), service personnel records (SPRs), VA treatment records, and VA examinations.  For his part, the Veteran has submitted personal statements and argument from his representative.  He has not identified any additional, outstanding evidence that is relevant to his hypertension claim being decided herein.

The last VA examination rating the severity of the Veteran's service-connected hypertension disability was in October 2011, which is several years ago.  However, the record is adequate and the need for a more contemporaneous examination occurs only when the evidence indicates that the current rating may be incorrect or when the evidence indicates there has been a material change in the disability.  See 38 C.F.R. § 3.327(a); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83.  The Board finds that this VA examination was adequate, as it was predicated on a review of the Veteran's medical history as well as on examination and fully addresses the rating criteria that are relevant to rating his service-connected hypertension.  Also, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Moreover, the Board is granting a higher 10 percent rating for hypertension based on a determination that there is adequate lay and medical evidence of worsening, such that a higher 10 percent rating is an appropriate evaluation for his level of disability.  More recent blood pressure readings in VA treatment records dated to October 2013 do not reveal any further worsening of the service-connected hypertension disability beyond 10 percent. Thus, there is adequate medical and lay evidence of record to make a determination for the increased rating issue for hypertension in this case.  Another examination is not necessary.  

The Board is therefore satisfied that VA has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A (West 2014).  Hence, there is no error or issue that precludes the Board from addressing the merits of the increased rating issue for hypertension.  

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  VA regulation indicates that the Veteran's entire history is reviewed when assigning a disability evaluation per 38 C.F.R. § 4.1.  

The Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  

	A. Schedular Rating

The Veteran's hypertension has been assigned a noncompensable (zero percent) rating pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101 (hypertensive vascular disease).  This zero percent rating has remained in effect since October 20, 2006, the day his original claim for service connection was filed.  Where the Schedule does not provide a zero percent rating, a zero percent rating shall be assigned if the requirements for a compensable rating are not met.  See 38 C.F.R. § 4.31.  

The Veteran has appealed the August 2011 rating decision that granted service connection for his hypertension.  Thus, this case could result in "staged ratings" based upon the facts found during the period in question.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  That is to say, the Board must consider whether there have been times since the effective date of his award when his hypertension disability has been more severe than at others for the time period from October 20, 2006, to the present.  Id.  

Under Diagnostic Code 7101, a 10 percent rating is assigned for hypertension with diastolic pressure (bottom number) predominantly 100 or more, or systolic pressure (top number) predominantly 160 or more.  A 10 percent rating also is the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is assigned for hypertension with diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent rating is assigned for hypertension with diastolic pressure predominantly 120 or more.  The maximum 60 percent rating is assigned for hypertension with diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104 (2014). 

There are three notes to 38 C.F.R. § 4.104, Diagnostic Code 7101.  Note (1) provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure (i.e., bottom number) is predominantly 90 mm or greater, and isolated systolic hypertension means the systolic blood pressure (i.e., top number) is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  Note (2) requires the evaluation of hypertension due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, as part of the condition causing it rather than by a separate evaluation.  Note (3) states that hypertension should be evaluated separately from hypertensive heart disease and other types of heart disease. 

The Board emphasizes that more than one blood pressure reading is not required for evaluation purposes for rating hypertension under VA regulations.  See Gill v. Shinseki, 26 Vet. App. 386, 391 (2013) (holding that the need for a specific number of blood pressure readings over multiple days is not required for determining disability evaluation, as the need for multiple blood pressure readings pertains only to the confirmation of the existence of hypertension).

The evidence warrants an increased initial 10 percent rating, but no higher, for hypertension under Diagnostic Code 7101.  38 C.F.R. § 4.7.  The Veteran's VA treatment records dated from 2005 to 2013, and VA examinations and addendum opinions dated in February 2007, January 2010, December 2010, October 2011, and May 2012 reveal that the Veteran has a history of previous diastolic pressure predominantly 100 or more, and he requires continuous medication to keep his blood pressure down, which is supportive of a 10 percent rating under Diagnostic Code 7101.  See 38 C.F.R. § 4.104.  On occasion, he has also exhibited elevated blood pressure readings, even with his medication.  For example, a March 2008 VA treatment record documented several elevated systolic (upper number) and diastolic (lower number) blood pressure readings of 150/100 and 173/91.  A March 2007 VA treatment record on Virtual VA showed several elevated systolic (upper number) blood pressure readings of 183/89 and 164/94.  It was noted that the Veteran had not taken his blood pressure medication for a week before these readings were taken.  The Board emphasizes that the Veteran continuously takes medication (Lisinopril and hydrochlorothiazide) to control his blood pressure.  The vast majority of the Veteran's VA treatment records dated from 2005 to 2013 and the VA examinations of record reveal normal blood pressure readings; but only because the Veteran's hypertension is controlled by several medications.  Without continuous medication, the Veteran's hypertension would clearly be worse.  He has credibly stated that he is scared for his health if he does take his hypertension medication.  See December 2012 VA Form 9.  These facts are supportive of a 10 percent rating.  

There is no basis, however, for an increased initial rating beyond the 10 percent level for hypertension.  38 C.F.R. § 4.7.  In this regard, the probative lay and medical evidence of evidence of record does not reveal blood pressure readings with diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more, which are the criteria necessary to demonstrate a 20 percent rating.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  VA treatment records dated from 2005 to 2013 and VA examinations of record are unremarkable for blood pressure readings indicative of a 20 percent rating.  The Veteran has also never alleged elevated blood pressure readings indicative of a 20 percent rating.   

Accordingly, the Board finds that the evidence supports an initial disability rating of 10 percent, but no higher, for hypertension.  38 C.F.R. § 4.3.  There is no basis to "stage" the Veteran's 10 percent rating for his hypertension disability, as his symptoms have remained consistent throughout the entire appeal period from October 20, 2006.  Fenderson, 12 Vet. App. at 126.  
      
      B.  Extraschedular Rating

The "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b)(1) is a three-step inquiry."  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  Id.  See also 38 C.F.R. § 3.321(b)(1).  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996).  

The Board finds that the Veteran's symptomatology for his hypertension disability is fully addressed by the rating criteria under which such disability is rated.  38 C.F.R. § 3.321(b)(1).  Because the rating criteria reasonably describe the claimant's disability level and symptomatology (his need for continuous medication) for his hypertension disability, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular 10 percent evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96; 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Moreover, there are higher ratings available under the schedular rating criteria, but he has not been shown to have such symptomatology.  To the extent that the Veteran's hypertension disability interferes with his employment, such interference is contemplated by the 10 percent schedular rating criteria for which he has been granted for this disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The Board also notes the probative evidence does not indicate marked interference with his ability to work, meaning above and beyond that contemplated by his 10 percent compensable rating.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc).  As noted above, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96.  See also Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The October 2011 VA examiner noted no occupational impairment due to the Veteran's service-connected hypertension.  Clearly, this evidence does not demonstrate "marked" interference with employment in the present case.  38 C.F.R. § 3.321(b)(1).  

Finally, the evidence does not indicate other exceptional or unusual circumstances, such as frequent hospitalizations due to the Veteran's service-connected hypertension disability on appeal, to suggest he is not adequately compensated for his disability by the regular Rating Schedule.  38 C.F.R. § 3.321(b)(1); VAOPGCPREC 6-96.  His evaluation and treatment for his service-connected hypertension disability has only been on an outpatient basis.  He has not been frequently hospitalized due to this disability. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected hypertension disability on appeal under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In the present case, in addition to the service-connected hypertension disability on appeal in the present case, the Veteran is in receipt of service connection for PTSD, bilateral hearing loss, tinnitus, diabetes mellitus, and peripheral neuropathy of the lower extremities.  However, at present, these issues are not on appeal before the Board as part of any increased rating claim.  In any event, at this juncture, even considering the combined impact of all of the Veteran's service-connected disabilities, there is no evidence of exceptional or unusual circumstances to warrant referring these issues for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  The schedular rating criteria fully address the Veteran's combined symptomatology for these disabilities.  There has been no allegation to the contrary by either the Veteran or his representative.


ORDER

An initial 10 percent disability rating for hypertension is granted, subject to the laws and regulations governing the payment of VA compensation.




____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


